DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed on 06/19/2020 was entered and is considered below. Accordingly, claims 13-37 are pending. 

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 (and all claims depending therefrom, if applicable) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “the outer sleeve is movable proximally further into the housing” is unclear since it is not known what limitation the term “further” imparts on the claim. Neither claim 18, nor independent claim 13, recites that the outer sleeve is movable proximally into the housing, so a skilled artisan would not know what is meant by the outer sleeve being movable proximally “further” into the housing.
For the purpose of examination, the limitation above will be interpreted to mean “the outer sleeve is movable proximally 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13-18, 20-22, 25-32 and 34-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brand et al (U.S. Pub. 2003/0050606 A1, hereinafter “Brand”).
Regarding claim 13, Brand discloses medicament delivery device comprising: 
a housing (combination of casing 2 and rear section 7; see Fig. 1); 
an outer sleeve 6 (Fig. 1) positioned at least partially within the housing and configured to telescopically and distally extend from the housing (see para [0027] disclosing that “An intermediate section 6 and a front section 5 form two telescopic sections of the needle covering device 1”);
an inner sleeve 5 (Fig. 1) positioned at least partially within the outer sleeve and configured to telescopically and distally extend from the outer sleeve (see Fig. 1 and para [0027] disclosing that “An intermediate section 6 and a front section 5 form two telescopic sections of the needle covering device 1”),
wherein, in a pre-injection state of the medicament delivery device (shown in Fig. 1 and disclosed in para [0027]), the inner sleeve 5 is movable proximally further into the outer sleeve 6 to place the medicament delivery device in an injection state (shown in Fig. 2c) in which the inner sleeve 5 and the outer sleeve 6 extends distally from the housing (see Fig. 2c showing the injection state in which the inner sleeve 5 has telescoped into the outer sleeve 6, and both the inner and outer sleeves 5 and 6 have telescoped into housing portion 7, yet the inner and outer sleeves 5 and 6 are shown to extend slightly distally from the housing portion 7 in this configuration  while still extending distally from the housing portion 7 so that the inner sleeve 5 can contact the tissue site; see para [0027] disclosing this motion) and a needle extends distally from the inner sleeve and the outer sleeve (para [0028] discloses that in the injection state, the needle penetrates the tissue through the housing portion 7, outer sleeve 6 and inner sleeve 5).  
Regarding claim 14, Brand discloses that the inner sleeve 5 is movable proximally relative to the outer sleeve 6 to initiate delivery of a medicament from the medicament delivery device (i.e., when the inner sleeve 5 moves relative to the outer sleeve 6, the needle can penetrate tissue in order to deliver medicament; the movement is interpreted to constitute “initiation” of the delivery of the medicament).
Regarding claim 15, Brand discloses that in the pre-injection state, the inner sleeve covers a distal tip of the needle (see Fig. 1 showing the pre-injection state with the needle 4 covered).
Regarding claim 16, Brand discloses that the inner sleeve 5 is configured to be repeatedly retracted into the outer sleeve 6 without placing the medicament delivery device in the injection state (this limitation appears only to impart a structure that is able to allow the inner sleeve 5 to repeatedly retract into the outer sleeve 6 without placing the medicament device in the injection state; since there does not appear to be any structure that inhibits this movement from occurring, the prior art meets the claim limitation). 
Regarding claim 17, Brand discloses that the inner sleeve 5 is movable between a proximal position in which the medicament delivery device is in the pre-injection state (shown in Fig. 1) and a distal position in which the medicament delivery device is in the injection state (shown in Fig. 2c), wherein the medicament delivery device comprises a spring configured to bias the inner sleeve toward the proximal position (see para [0027] disclosing an interior spring that presses the inner sleeve 5 away from the housing portion 2).
Regarding claim 18, Brand discloses that the outer sleeve 6 is movable proximally into the housing (see 35 U.S.C. 112(b) rejection above for a discussion of how this claim is being interpreted). Specifically, Brand discloses in para [0027] that the outer sleeve 6 telescopes into the housing portion 7.
Regarding claim 20, Brand discloses that when in the injection state of the medicament delivery device (see Fig. 2c), the inner sleeve 5 and the outer sleeve 6 are configured to be pressed against skin of a patient (see para [0010] disclosing that the both the first and second sections, i.e., inner and outer sleeves 5 and 6, can be placed on the injection site when in the retracted position [injection state]).
Regarding claim 21, Brand discloses that the inner sleeve 5 is movable to a position in which the inner sleeve 5 is fully contained within the outer sleeve 6 (see para [0012] disclosing that the individual sections of the needle covering device, i.e., the inner sleeve 5 and outer sleeve 6, can be “arranged within each other (and not axially offset), thus achieving a smaller axial length of the needle covering portion); in the same paragraph, Brand also discloses that the sleeves can have a “maximum, possibly complete, axial overlap” in the retracted position [injection state] and that they may “reset directly side by side in the retracted position”).
Regarding claim 22, Brand discloses that the injection state of the medicament delivery device (Fig. 2c), a distal end of the inner sleeve 5 is co-planar with a distal end of the outer sleeve 6 (Examiner notes that the “distal ends” of the inner sleeve 5 and outer sleeve 6 can be regions of the sleeves such that the regions overlap in a coplanar manner; however, assuming a narrower definition of the inner sleeve 5 and outer sleeve 6 having co-planar distalmost faces, Brand also discloses in para [0012] that the individual sections of the needle covering device, i.e., the inner sleeve 5 and outer sleeve 6, can be “arranged within each other (and not axially offset), thus achieving a smaller axial length of the needle covering portion); in the same paragraph, Brand also discloses that the sleeves can have a “maximum, possibly complete, axial overlap” in the retracted position [injection state] and that they may “reset directly side by side in the retracted position”).
Regarding claim 25, Brand discloses that the medicament delivery device is an autoinjector configured to automatically deliver a dose of medicament upon being placed in the injection state (see para [0019] disclosing that the fluid product within the cartridge 3 may be automatically injected when the injection needle is correctly positioned).
Regarding claim 26, Brand teaches that when in the injection state of the medicament delivery device (Fig. 2c), the inner sleeve 5 is movable distally relative to the outer sleeve 6 to place the medicament delivery device in a post-injection state, wherein, in the post-injection state of the medicament delivery device, the inner sleeve covers the needle (i.e., though Brand does not explicitly disclose a post-injection state, it appears that lifting the medicament delivery device off the skin after injection would cause the spring to automatically press the inner and outer sleeves 5 and 6 back into the extended position shown in Fig. 1, resulting in a “post-injection state”). 
Regarding claim 27, Brand discloses an actuation mechanism for a medicament delivery device, the actuation mechanism comprising: 
an outer sleeve 6 (Fig. 1) configured to telescopically and distally extend from a housing of a medicament delivery device (combination of 2 and 7; see Fig. 1 and para [0027] disclosing that “An intermediate section 6 and a front section 5 form two telescopic sections of the needle covering device 1”);
an inner sleeve 5 (Fig. 1) configured to telescopically and distally extend from an outer sleeve (see Fig. 1 and para [0027] disclosing that “An intermediate section 6 and a front section 5 form two telescopic sections of the needle covering device 1”), 
wherein, in a pre-injection state of the actuation mechanism (shown in Fig. 1 and disclosed in para [0027]), the inner sleeve is movable proximally further into the outer sleeve to place the actuation mechanism in an injection state (shown in Fig. 2c), 
wherein, in the injection state of the actuation mechanism (shown in Fig. 2c), the inner sleeve and the outer sleeve extends distally from the housing and a needle extends distally from the inner sleeve and the outer sleeve, and the inner sleeve is movable distally relative to the outer sleeve to place the actuation mechanism in a post-injection state (see Fig. 2c showing the injection state, and see para [0028] disclosing that “the injection needle is … advanced towards the injection point and therefore towards the tissue and the injection needle penetrates the tissue. As this occurs, the needle covering device 1 is retracted…. The retracted position is shown in FIG. 2c. The placing area 12 of the front section 5 contacts the tissue.);
wherein, in the post-injection state of the actuation mechanism, the inner sleeve covers the needle (i.e., though Brand does not explicitly disclose a post-injection state, it appears that lifting the medicament delivery device off the skin after injection would cause the spring to automatically press the inner and outer sleeves 5 and 6 back into the extended position shown in Fig. 1, resulting in a “post-injection state”).
Regarding claim 28, Brand discloses that the inner sleeve is movable proximally relative to the outer sleeve to initiate delivery of a medicament from the medicament delivery device (i.e., when the inner sleeve 5 moves relative to the outer sleeve 6, the needle can penetrate tissue in order to deliver medicament; the movement is interpreted to constitute “initiation” of the delivery of the medicament).
Regarding claim 29, Brand discloses that in the pre-injection state, the inner sleeve covers a distal tip of the needle (see Fig. 1 showing the pre-injection state with the needle 4 covered).
Regarding claim 30, Brand discloses that the inner sleeve 5 is configured to be repeatedly retracted into the outer sleeve 6 without placing the medicament delivery device in the injection state (this limitation appears only to impart a structure that is able to allow the inner sleeve 5 to repeatedly retract into the outer sleeve 6 without placing the medicament device in the injection state; since there does not appear to be any structure that inhibits this movement from occurring, the prior art meets the claim limitation). 
Regarding claim 31, Brand discloses that the inner sleeve 5 is movable between a proximal position in which the medicament delivery device is in the pre-injection state (shown in Fig. 1) and a distal position in which the medicament delivery device is in the injection state (shown in Fig. 2c), wherein the medicament delivery device comprises a spring configured to bias the inner sleeve toward the proximal position (see para [0027] disclosing an interior spring that presses the inner sleeve 5 away from the housing portion 2).
Regarding claim 32, Brand discloses that the outer sleeve 6 is movable proximally into the housing (see 35 U.S.C. 112(b) rejection above for a discussion of how this claim is being interpreted). Specifically, Brand discloses in para [0027] that the outer sleeve 6 telescopes into the housing portion 7.
Regarding claim 34, Brand discloses that when in the injection state of the medicament delivery device (see Fig. 2c), the inner sleeve 5 and the outer sleeve 6 are configured to be pressed against skin of a patient (see para [0010] disclosing that the both the first and second sections, i.e., inner and outer sleeves 5 and 6, can be placed on the injection site when in the retracted position [injection state]).
Regarding claim 35, Brand discloses that the inner sleeve 5 is movable to a position in which the inner sleeve 5 is fully contained within the outer sleeve 6 (see para [0012] disclosing that the individual sections of the needle covering device, i.e., the inner sleeve 5 and outer sleeve 6, can be “arranged within each other (and not axially offset), thus achieving a smaller axial length of the needle covering portion); in the same paragraph, Brand also discloses that the sleeves can have a “maximum, possibly complete, axial overlap” in the retracted position [injection state] and that they may “reset directly side by side in the retracted position”).
Regarding claim 36, Brand discloses that the injection state of the medicament delivery device (Fig. 2c), a distal end of the inner sleeve 5 is co-planar with a distal end of the outer sleeve 6 (Examiner notes that the “distal ends” of the inner sleeve 5 and outer sleeve 6 can be regions of the sleeves such that the regions overlap in a coplanar manner; however, assuming a narrower definition of the inner sleeve 5 and outer sleeve 6 having co-planar distalmost faces, Brand also discloses in para [0012] that the individual sections of the needle covering device, i.e., the inner sleeve 5 and outer sleeve 6, can be “arranged within each other (and not axially offset), thus achieving a smaller axial length of the needle covering portion); in the same paragraph, Brand also discloses that the sleeves can have a “maximum, possibly complete, axial overlap” in the retracted position [injection state] and that they may “reset directly side by side in the retracted position”).
Regarding claim 37, Brand teaches that when in the injection state of the medicament delivery device (Fig. 2c), the inner sleeve 5 is movable distally relative to the outer sleeve 6 to place the medicament delivery device in a post-injection state, wherein, in the post-injection state of the medicament delivery device, the inner sleeve covers the needle (i.e., though Brand does not explicitly disclose a post-injection state, it appears that lifting the medicament delivery device off the skin after injection would cause the spring to automatically press the inner and outer sleeves 5 and 6 back into the extended position shown in Fig. 1, resulting in a “post-injection state”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brand et al (U.S. Pub. 2003/0050606 A1) in view of Kramer et al (U.S. Pat. 5,176,643, hereinafter “Kramer”).
Regarding claims 19 and 33, it is noted that Brand does not disclose that in the pre-injection state (of the actuation mechanism), the outer sleeve is locked relative to the housing (of the medicament delivery device).
Kramer discloses a medicament delivery device comprising a housing 114 (Fig. 8); an outer sleeve 102 (Fig. 8) positioned at least partially within the housing; and a pre-injection state in which the outer sleeve is locked relative to the housing (see col.5, lines 23-44 disclosing a locking mechanism 116 that, when actuated, prevents the outer sleeve 102 from being moved from a pre-injection state shown in Fig. 8 to an injection state shown in Figs. 9 and 11, until desired). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Brand so that the outer sleeve was locked relative to the housing of the medicament delivery device in the pre-injection state, based on the teaching in Kramer that such a lock would have been useful to prevent  accidental actuation of the outer sleeve which could unintentionally expose the needle (see Kramer at col. 7, lines 23-26).

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brand et al (U.S. Pub. 2003/0050606 A1) in view of Boyd et al (U.S. Pub. 2013/0110050, hereinafter "Boyd").
Regarding claims 23 and 24, Brand discloses that the device comprises a cartridge 3 (Fig. 1) comprising the needle 4, but does not appear to disclose that the cartridge contains a medicament comprising as antibody or fragment thereof. (instead Brand refers to a “fluid product”; see para [0008]).
Boyd discloses a medicament delivery device that uses a needle 3 (Fig. 2) to inject a medicament from a cartridge 14 (Fig. 2), where the medicament comprises an antibody (see Boyd at paras [0015] and [0021)]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Brand so that the cartridge holds a medicament comprising an antibody or a fragment thereof, based on the teaching in Boyd that it was well-known at the time of the invention to inject a medicament such as an antibody from a cartridge through a needle; and thus, a skilled artisan would have had a reasonable expectation of success in using the device of Brand to deliver a fluid product such as a medicament comprising  an antibody. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/11/2022